105 F.3d 666
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bruce R. SCOFIELD, Plaintiff-Appellant,v.Robert RUBIN, Secretary, Department of the Treasury,Defendant-Appellee.
No. 95-56198.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 11, 1996.Decided Jan. 7, 1997.

Before:  PREGERSON, D.W. NELSON, and O'SCANNLAIN, Circuit Judges.


1
ORDER*


2
We affirm for the reasons set forth in the district court's order filed on June 23, 1995.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3